Citation Nr: 1732884	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  14-23 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:  Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to April 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision from the Department of Veterans (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In May 2017, the Veteran testified during a travel board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The probative, competent evidence supports that the Veteran's bilateral hearing loss is related to active duty service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his bilateral hearing loss is related to service.  During the May 2017 Board hearing the Veteran testified that he was exposed to loud noises on the firing range and as a jet engine mechanic.  He testified that his hearing loss began in service and has continued since service.  
Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability that is proximately due to, the result of, or permanently aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2016).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Bilateral hearing loss is considered an organic disease of the nervous system and qualifies as a chronic disease under 38 C.F.R. § 3.309; see also Fountain v. McDonald, 27 Vet. App. 258 (2015).

For VA compensation purposes, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The evidence of record contains a current diagnosis of bilateral hearing loss which meets the criteria for a hearing disability for VA purposes.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Military personnel records demonstrate that the Veteran was a jet engine mechanic, which carries a high probability of noise exposure.  Service treatment records indicate that the Veteran underwent a whispered voice test at enlistment.  Audiometry testing was not completed.  No defects were noted at enlistment.  An April 1961 separation examination audiogram shows puretone thresholds, in decibels, as follows:   



HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
0 (10)

-5 (0)
LEFT
10 (25)
0 (10)
5 (15)

-10 (-5)

[The figures in parentheses in the above chart represent International Standards Organization-American National Standards Institute (ISO (ANSI)) units, and are provided for data comparison purposes.]

As previously noted, the Veteran testified that he was regularly exposed to high noise levels on the firing range and as a jet engine mechanic.  His descriptions of his noise exposure are consistent with his circumstances of service and are competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  Accordingly, the Board finds the Veteran's competent statements to be credible evidence of in-service noise exposure.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Caluza v. Brown, 7 Vet App. 498, 506 (1995).  Thus, the remaining question is whether the Veteran's current hearing loss is related to his in-service noise exposure.  

During the June 2012 VA examination the Veteran reported his in-service and post service noise exposure.  The examiner reported that the Veteran has bilateral sensorineural hearing impairment and opined that given normal hearing bilaterally on discharge audiogram, hearing impairment is less likely than not related to military noise exposure; there was no enlistment audiogram; and high frequencies were very normal at discharge so hearing loss is more likely than not due to occupational noise and resulting hearing loss.  

In March 2015 the Veteran's private audiologist opined that the Veteran's military service as a jet engine mechanic could cause hearing loss and noise exposure on the firing range without hearing protection was the cause of the Veteran's hearing loss.  In October 2016 a private physician opined that "to a reasonable degree of medical probability that his ongoing problems with...hearing loss, and tinnitus remain service connected and bear further evaluation and consideration of adjusted disability ratings."

As there are opinions for and against the claim the Board must decide which opinion(s) is/are most persuasive.  The negative opinion offered by the VA examiner is based in part on the Veteran having normal hearing at discharge.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  After converting the discharge examination audiological findings to the measurement standard currently used by VA, some hearing loss is shown at 500 Hz.  As the VA opinion appears to be based in part on a faulty premise it is afforded minimal probative weight.  The opinions in favor of the claim provide rationale for the conclusions reached and are consistent with the evidence of record, including the lay statements of the Veteran as to experiencing hearing loss since exposure to loud noise in service.  As such, these opinions are afforded high probative value.    

Based on the foregoing, the Board finds that the Veteran's bilateral hearing loss is related to his service.  Accordingly, service connection for bilateral hearing loss is warranted.  38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


